Name: Commission Regulation (EEC) No 3380/91 of 20 November 1991 laying down detailed rules applicable to the free supply of bread-making common wheat to Romania as provided for in Council Regulation (EEC) No 597/91
 Type: Regulation
 Subject Matter: Europe;  cooperation policy;  trade policy;  plant product
 Date Published: nan

 No L 319/48 Official Journal of the European Communities 21 . 11 . 91 COMMISSION REGULATION (EEC) No 3380/91 of 20 November 1991 laying down detailed rules applicable to the free supply of bread-making common wheat to Romania as provided for in Council Regulation (EEC) No 597/91 amended by Regulation (EEC) No 1302/91 whereas, however, the Annex to the said Regulation setting out the entries to be made should be expanded ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 597/91 of 5 March 1991 on urgent action for the supply of agricultural and medical products intended for the people of Romania and Bulgaria ('), Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 3577/90 (3), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rate to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 843/91 (*), and in particular Article 2 (4) thereof, Whereas Council Regulation (EEC) No 597/91 provides for an emergency measure in particular for the supply of bread-making common wheat to Romania ; whereas, with a view to implementing that emergency measure, detailed rules of application should be laid down for the cereals sector providing in particular for the said supply operation to be allocated by a tendering procedure ; whereas common detailed rules should be laid down for invitations to tender opened for the purposes of this measure ; Whereas the detailed rules of application must also provide for arrangements governing the lodging of securities and controls to ensure the proper execution of the supply operation ; Whereas the conversion rate to be used for the supply costs referred to in Article 2 must be determined ; whereas, with a view to an approach which is more balanced and more in line with the economic facts determining such costs, the exchange rate published in the 'C' series of the Official Journal of the European Communities should be applied ; Whereas products held by intervention agencies and intended for export are subject to the provisions of Commission Regulation (EEC) No 569/88 f), as last Article 1 1 . The detailed rules set out herein shall apply for the purposes of the free supply of bread-making common wheat to Romania as provided for in Regulation (EEC) No 597/91 . 2. All supplies shall entail an invitation to tender for supply costs as defined in Article 2 (2). Article 2 1 . An invitation to tender shall be organized for the supply costs incurred between the intervention stores and the destination laid down. 2. Such costs shall cover supply for goods loaded in bulk or in sacks on the means of transport, ex-store of the intervention agency, cif Romanian maritime port of unloading. Article 3 Participation in the invitations to tender provided for under this Regulation shall be open on equal terms to any natural person who is a national of a Member State and established in the Community or any company established in accordance with the laws of a Member State, the registered office, central administration or main establishment of which is in a Member State. Article 4 Tenderers shall participate in the invitation to tender by forwarding to the intervention agency concerned a tender by letter or any other written means of telecommuni ­ cation provided for in the notice of invitation to tender. (') OJ No L 67, 14. 3 . 1991 , p. 17 . 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 353, 17. 12. 1990, p . 23 . (4) OJ No L 164, 24. 6 . 1985, p. 1 . 0 OJ No L 85, 5. 4. 1991 , p. 26. ¥) OJ No L 55, 1 . 3 . 1988, p. 1 . 0 OJ No L 123 , 18 . 5. 1991 , p. 23 . Official Journal of the European Communities No L 319/49 Article 9 1 . Except in cases of force majeure, the successful tenderer shall bear all risks which the goods may incur, in particular loss or determination as far as the supply stage provided for in Article 2 (2). 2. If taking over at the delivery stage is delayed owing to circumstances beyond the control of the successful tenderer, the additional costs shall be reimbursed by the Commission on the basis of supporting documents. 3. The successful tenderer shall apply to the Romanian authorities for a certificate testifying that the quantity delivered has been taken over. 4. The detailed rules for the granting of the taking-over certificate shall be defined in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75. 5. The supply costs shall be reimbursed in respect of the quantity appearing in the taking-over certificate, no amount being withheld for normal loss of weight. Article 5 Tenders must cover all the supply costs referred to in Article 2 (2) of a lot or group of lots indicated in the notice of invitation to tender for a giv^n destination. They shall be expressed in ecus per tonne. By way of derogation from Article 2 of Regulation (EEC) No 1676/85, that amount shall be converted using the conversion rate applying on the closing date for the submission of tenders and published in the 'C' series of the Official Journal of the European Communities. Tenders shall be valid only where they are accompanied by : (a) an application for an export licence quoting a reference to Regulation (EEC) No 597/91 , to be entered in Section 22 ; (b) proof that a tendering security of ECU 10 per tonne has been lodged. Tenders not submitted in accordance with this Regulation and the invitation to tender shall not be valid. Tenders may be neither amended nor withdrawn. Article 10 1 . Representative samples of the quantities supplied shall be taken by security firms designated by the tenderers before tenders are lodged in agreement with the intervention agency, at the time of loading in the port of export and at the time of unloading in the port of destination . 2. Samples shall be taken at the expense of the successful tenderer and made available to the intervention agency concerned. Article 6 1 . The intervention agency concerned shall notify the Commission of tenders received two hours at the latest after the expiry of the closing date for the submission of tenders. 2. In accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75, the Commission shall fix the maximum supply costs for each lot or shall decide to make no award in respect of tenders received. Article 11 For the purposes of this Regulation, 'primary requirement' within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (') means : Article 7 1 . The intervention agency concerned shall inform all tenderers of the outcome of their tenders at the earliest opportunity. It shall forward a declaration of award by written telecommunication to the successful tenderers. 2. Where several tenderers have lodged tenders quoting the same offer in respect of the same lot, the supply shall be awarded by the intervention agency by drawing lots . (a) maintenance of the tender and removal of the goods as regards the security provided for in point (b) for the second subparagraph of Article 5 ; (b) actual delivery of the lots awarded up to the supply stage without any significant change in quality compared with that applying at the time of removal from the intervention store as regards the security provided for in Article 9 (2). 2. The security provided for in point (b) of the second paragraph of Article 5 shall be released when :  the tender has been rejected,  the goods have been removed by the tenderer. Article 8 Removal of the goods shall be subject to the lodging of a security equal to the purchase price for the said cereals, adjusted in accordance with monthly increases applicable in the month of submission of tenders, that price being increased by 10 %. (') OJ No L 205, 3. 8 . 1985, p. 5. No L 319/50 Official Journal of the European Communities 21 . 11 . 91 3 . The security provided for in Article 8 shall be released when the successful tenderer has presented the taking-over certificate provided for in Article 9 (3) and when evidence has been provided that the quality of the goods supplied to the Albanian authorities is not signifi ­ cantly different from that applying when they were removed. That evidence shall be provided by an analysis of the samples taken for the purpose. 4. When the successful tenderer has provided the taking-over certificate and on presentation of the document relating to transport, the supply costs shall be reimbursed to him. Article 12 In Part I of the Annex to Regulation (EEC) No 569/88, 'Products to be exported in the same state as that in which they were when removed from intervention stock', the following item and footnote are added : ' 114. Commission Regulation (EEC) No 3380/91 of 20 November 1991 on laying down detailed rules applicable to the free supply of bread ­ making common wheat to Romania as provided for in Council Regulation (EEC) No 597/91 (1H). publish, at least eight days before the date laid down for the first partial invitation to tender, a notice of invitation to tender specifying in particular :  the additional clauses and conditions compatible with this Regulation ;  the main physical and technical characteristics of the various lots recorded at the time of buying in by the intervention agency or at the time of checks conducted subsequently ;  the lots or groups of lots to which the tender must relate, with the names and addresses of the storers and the places of supply to which the lots must be delivered ;  the time limits laid down for removal and supply. That notice, together with any amendments, shall be forwarded to the Commission before the expiry of the first closing date for the submission of tenders. Article 14 The book value of the products disposed of pursuant to this Regulation shall be fixed in ecus per tonne in the Regulation issuing the invitation to tender. That value shall be converted into national currency at the agricultural conversion rate applying on 1 August 1991 . Article 15 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. O 14) OJ no L 319, 21 . 11 . 1991 , p. 48 .' Article 13 With a view to the invitation to tender provided for in Article 1 , the intervention agencies concerned shall This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission